888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas David MATHIS, Plaintiff-Appellant,v.SALEM, VIRGINIA POLICE DEPARTMENT, Sergeant Hess, OfficerHarth, Defendants-Appellees.
No. 89-6735.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1989.Decided Oct. 20, 1989.

Thomas David Mathis, appellant pro se.
James Walter Hopper, Parvin, Wilson, Barnett & Hopper, for appellees.
Before DONALD RUSSELL, PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Thomas David Mathis appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mathis v. Hess, C/A No. 88-403-R (W.D.Va. June 19, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.